Name: 97/739/EC: Council Decision of 6 October 1997 concerning the conclusion of bilateral agreements between the Community and Cyprus on Cyprus's participation in Community programmes in the fields of education, training and youth
 Type: Decision
 Subject Matter: education;  demography and population;  Europe;  European construction;  employment;  international affairs
 Date Published: 1997-11-04

 Avis juridique important|31997D073997/739/EC: Council Decision of 6 October 1997 concerning the conclusion of bilateral agreements between the Community and Cyprus on Cyprus's participation in Community programmes in the fields of education, training and youth Official Journal L 299 , 04/11/1997 P. 0021 - 0021COUNCIL DECISION of 6 October 1997 concerning the conclusion of bilateral agreements between the Community and Cyprus on Cyprus's participation in Community programmes in the fields of education, training and youth (97/739/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 126 and 127, in conjunction with Article 228 (2) and (3) first paragraph thereof,Having regard to the proposal from the Commission (1),Whereas the resolution of the EU/Cyprus Association Council of 12 June 1995 established certain elements of a pre-accession strategy which include the participation of Cyprus in Community programmes;Whereas, pursuant to Council Decision No 94/819/EC (2), Decision No 818/95/EC of the European Parliament and of the Council (3) and Decision No 819/95/EC of the European Parliament and of the Council (4), the Community established an action programme for the implementation of a European Community vocational training policy, hereinafter called 'Leonardo da Vinci`, adopted the third phase of the 'Youth for Europe` programme and established the Community action programme 'Socrates`;Whereas the abovementioned Decisions provide, in Articles 9 (2), 7 (4) and 7 (3) respectively, that these three programmes shall be open to the participation of Cyprus;Whereas the Commission has negotiated, on behalf of the European Community, three agreements to enable Cyprus to participate in these programmes;Whereas these agreements should be approved,HAS DECIDED AS FOLLOWS:Article 1 The three Agreements between the European Community and the Republic of Cyprus concerning the participation of the Republic of Cyprus in the Leonardo da Vinci, Youth for Europe and Socrates programmes, are hereby approved on behalf of the European Community.The texts of the Agreements are attached to this Decision.Article 2 The Commission shall represent the Community in the Joint Committee provided for in Article 7 of the respective agreements.Article 3 The President of the Council shall, on behalf of the Community, give the notifications provided for in Article 14 of the agreements.Article 4 This Decision shall be published in the Official Journal of the European Communities.Done at Luxembourg, 6 October 1997.For the CouncilThe PresidentJ. POOS(1) OJ C 267, 3. 9. 1997, p. 45.(2) OJ L 340, 29. 12. 1994, p. 8.(3) OJ L 87, 20. 4. 1995, p. 1.(4) OJ L 87, 20. 4. 1995, p. 10.